DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 11,282,281. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Instant Claim 1
11282281 Claim 1
A method comprising:
A method comprising:
receiving, by a processing system deployed in a home network, a media stream from a telecommunications network, wherein the media stream is being delivered to a user endpoint device in the home network connected to the telecommunications network;
acquiring, by a processing system in a telecommunications network, a media stream that is being delivered to a user endpoint device in a home network connected to the telecommunications network;
identifying, by the processing system, an anchor in a scene of the media stream, wherein the anchor comprises a presence in the scene that has a physical effect on the scene;
identifying, by the processing system, an anchor in a scene of the media stream, wherein the anchor comprises a presence in the scene that has a physical effect on the scene;
estimating, by the processing system, a type and a magnitude of the physical effect of the anchor on the scene;
estimating, by the processing system, a type and a magnitude of the physical effect of the anchor on the scene;
identifying, by the processing system, an actuator that is capable of producing a physical effect in the real world to match the physical effect of the anchor on the scene, wherein the actuator is integrated into a system in the home network that comprises at least one of: a smart thermostat, a smart lighting system, or a smart speaker system; and
identifying, by the processing system, an actuator that is capable of producing a physical effect in the real world to match the physical effect of the anchor on the scene, wherein the actuator is integrated into a system in the home network that comprises at least one of: a smart thermostat, a smart lighting system, or a smart speaker system; and
sending, by the processing system, a signal to the system in the home network, and wherein the signal controls the actuator to produce the physical effect in the real world when the physical effect of the anchor on the scene occurs in the media stream.
sending, by the processing system, a signal to a home gateway of the home network, wherein the home gateway is to route the signal to the system in the home network, and wherein the signal controls the actuator to produce the physical effect in the real world when the physical effect of the anchor on the scene occurs in the media stream.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-11, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US 2017/0257664) in view of Wu et al. (US 2018/0232051).
Regarding claim 1, Tam teaches/suggests: A method comprising: 
receiving, by a processing system deployed in a home network, a media stream from a telecommunications network, wherein the media stream is being delivered to a user endpoint device in the home network connected to the telecommunications network (Tam [0096]: “In the embodiment of FIG. 3, the media stream is transmitted from outside to the network gateway 111, and then broadcast or multicast to the IoT gateway 110 and the TV screen 115” [The IoT gateway and TV meet the claimed processing system and user endpoint device, respectively.]); 
identifying, by the processing system, an actuator that is capable of producing a physical effect in the real world to match the physical effect 
sending, by the processing system, a signal to the system in the home network, and wherein the signal controls the actuator to produce the physical effect in the real world when the physical effect the speaker 120-5) in the user's attic, away from the user's immediate vicinity, will start playing a certain sound effect (like the sound of banging a door, some boxes falling down, etc.), a whisper will come from behind (for example, by the rear speakers 120-2), the sofa 120-4 will start trembling like someone or something heavy walking on the floor, the air temperature will fall somewhat (for example, by the air conditioner 120-3), and/or light in the house starts flickering (for example, by the lights 120-1), giving the whole experience of inside a haunted house, right where the user is watching the movie”).
Tam does not teach/suggest:
identifying, by the processing system, an anchor in a scene of the media stream, wherein the anchor comprises a presence in the scene that has a physical effect on the scene; 
estimating, by the processing system, a type and a magnitude of the physical effect of the anchor on the scene; 
Wu, however, teaches/suggests:
identifying, by the processing system, an anchor in a scene of the media stream, wherein the anchor comprises a presence in the scene that has a physical effect on the scene (Wu [0074]: “At 720, one or more video events are detected” [0044]: “The system would identify the event and specify the type of event, such as being a collision or an explosion”); 
estimating, by the processing system, a type and a magnitude of the physical effect of the anchor on the scene (Wu [0075]: “At 730, event data is collected. Event data includes a video processing algorithm that captures and collects data concerning the detected event” [0044]: “The system would also identify the magnitude or scope of the event, such as was it a small explosion or a large one”); 
Before the effective filing date of the claimed invention, the substitution of one known element (the video events of Wu) for another (the SFX instructions of Tam) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to provide the immersive experience.

Regarding claim 2, Tam as modified by Wu teaches/suggests: The method of claim 1, wherein the media stream comprises a stream of a live event (Tam [0040]: “As shown in FIG. 1, one or more content producers 140 may process media content, such as off-line video content (a movie, for example), live video content (broadcasting of a sport event, for example), or any other media stream, to add IoT meta-data with SFX instructions into the media stream at the CMS 130”), and the identifying the anchor, the estimating, the identifying the actuator, and the sending are performed as the media stream is being delivered to the user endpoint device (Wu [0035]: “Further, dynamic haptics generator 250 can dynamically produce the localized haptic effects for each haptic output device in real time” [0046]: “Some characteristics of the event can also be determined by the same approach, such as the size of the event. Such detection by system 400 can run in real time while the user is watching the video”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Tam as modified by Wu teaches/suggests: The method of claim 1, wherein the anchor is an object that appears in the scene (Wu [0047]: “In addition, an event is not limited to an explosion or collision but rather be any specific interaction the user has with the virtual environment, including something simply touching an object”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Tam as modified by Wu teaches/suggests: The method of claim 1, wherein the anchor is an event that occurs in the scene (Wu [0044]: “The system would identify the event and specify the type of event, such as being a collision or an explosion”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 6, Tam as modified by Wu teaches/suggests: The method of claim 1, wherein the estimating is performed using a video processing technique to analyze a visual component of the scene (Wu [0030]: “Such detection is accomplished by the use of a video processing algorithm to process the video data, including both video and audio”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Tam as modified by Wu teaches/suggests: The method of claim 1, wherein the estimating is performed using an audio processing technique to analyze an audio component of the scene (Wu [0030]: “Such detection is accomplished by the use of a video processing algorithm to process the video data, including both video and audio”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 8, Tam as modified by Wu teaches/suggests: The method of claim 1, wherein the physical effect of the anchor on the scene comprises a force acting on or generated by the anchor (Tam [0098]: “In the embodiment of FIG. 3, the instructions given by the content producer 140 may be that at a certain scene when a ghost in a haunted house starts acting, an audio system (for example, the speaker 120-5) in the user's attic, away from the user's immediate vicinity, will start playing a certain sound effect (like the sound of banging a door, some boxes falling down, etc.), … the sofa 120-4 will start trembling like someone or something heavy walking on the floor”).

Regarding claim 9, Tam as modified by Wu teaches/suggests: The method of claim 1, wherein the physical effect of the anchor on the scene comprises a change in a temperature of the scene that is caused by the anchor (Tam [0098]: “In the embodiment of FIG. 3, the instructions given by the content producer 140 may be that at a certain scene when a ghost in a haunted house starts acting, … the air temperature will fall somewhat (for example, by the air conditioner 120-3)”).

Regarding claim 10, Tam does not teach/suggest: The method of claim 1, wherein the actuator further comprises a haptic feedback device that is integrated in the user endpoint device. Wu further teaches/suggests a haptic feedback device that is integrated in the user endpoint device (Wu [0039]: “Alternatively or additionally, a gamepad controller 340, a smartphone 330, a touchpad device 320, or any other device that includes haptic actuators can be used to provide additional haptic effects to user 310”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the TV of Tam to include haptic actuators as taught/suggested by Wu to provide additional haptic effects.

Regarding claim 11, Tam as modified by Wu teaches/suggests: The method of claim 1, wherein the actuator further comprises a haptic feedback device that is integrated in a device located in physical proximity to the user endpoint device (Tam [0098]: “In the embodiment of FIG. 3, the instructions given by the content producer 140 may be that at a certain scene when a ghost in a haunted house starts acting, … the sofa 120-4 will start trembling like someone or something heavy walking on the floor”).

Regarding claim 17, Tam as modified by Wu teaches/suggests: The method of claim 1, further comprising: 
receiving, by the processing system, feedback regarding a presentation of the physical effect in the real world to a user of the user endpoint device (Tam [0103]: “At the step S440, feedback comprising a command execution result and/or information about user intervention is collected from the at least one IoT device 120 and/or further forwarded to the analytics and learning server 150”); and 
adjusting, by the processing system, a future iteration of the identifying the actuator based on the feedback (Tam [0103]: “In this way, the feedback may be analyzed by the analytics and learning server 150 for improving the entertainment experience” [The claimed adjusting is an inherent and/or implicit feature of improving the entertainment experience.]).

Claim 19 recites limitations similar in scope to those of claim 1 and is rejected for the same reasons. Tam as modified by Wu further teaches/suggests a non-transitory computer-readable medium storing instructions (Tam Fig. 5: computer program product 508).

Claim 20 recites limitations similar in scope to those of claim 1 and is rejected for the same reasons. Tam as modified by Wu further teaches/suggests a processing system of a home network including at least one processor; and a computer-readable medium storing instructions (Tam Fig. 5: processing unit 506 and computer program product 508).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US 2017/0257664) in view of Wu et al. (US 2018/0232051) as applied to claim 1 above, and further in view of Cruz Hernandez et al. (US 2020/0192480).
Regarding claim 4, Tam as modified by Wu does not teach/suggest: The method of claim 1, wherein the anchor is an environmental effect of the scene on a camera that filmed the scene. Cruz Hernandez, however, teaches/suggests an environmental effect of the scene on a camera that filmed the scene (Cruz Hernandez [0037]: “For instance, if the user 119 is in an environment with heavy winds, the haptic effect can include a strong or long vibration or series of vibrations that can allow the user 119 or another user 121 to perceive the heavy winds” [0030]: “In some embodiments, the sensor 118 can transmit one or more sensor signals to the computing device 101 that indicate information about motion of the user 119 or about the user's environment”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the video events of Tam as modified by Wu to include an effect due to the environment as taught/suggested by Cruz Hernandez for realism.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US 2017/0257664) in view of Wu et al. (US 2018/0232051) as applied to claim 1 above, and further in view of Kukis et al. (US 2018/0089893).
Regarding claim 12, Tam as modified by Wu does not teach/suggest: The method of claim 1, wherein the identifying the actuator is based in part on a stored preference of a user of the user endpoint device. Kukis, however, teaches/suggests based in part on a stored preference of a user of the user endpoint device (Kukis [0038]: “After the system is calibrated to a particular user and has received user preferences, the method may be implemented on a client system (e.g., see FIGS. 1-3) to limit simulation content in real-time” [0044]: “The user preferences may include the user's age, sex, known medical conditions that may affect the VR simulation (e.g., heart problems, medical issues that may mislead biological sensors), the users known tolerance level of excitement or agitation, whether they want to be subjected to certain situations, and/or what known objects in the VR simulation they do not wish to be exposed to”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the IoT devices of Tam as modified by Wu to be determined based on user preferences as taught/suggested by Kukis to calibrate to a particular user.

Regarding claim 13, Tam as modified by Wu and Kukis teaches/suggests: The method of claim 12, wherein the stored preference relates to a medical condition of the user, and wherein at least one of: a type or a magnitude of the physical effect in the real world is selected to minimize aggravation of the medical condition (Kukis [0044]: “The user preferences may include the user's age, sex, known medical conditions that may affect the VR simulation (e.g., heart problems, medical issues that may mislead biological sensors), the users known tolerance level of excitement or agitation, whether they want to be subjected to certain situations, and/or what known objects in the VR simulation they do not wish to be exposed to”). The same rationale to combine as set forth in the rejection of claim 12 above is incorporated herein.

Regarding claim 14, Tam as modified by Wu and Kukis teaches/suggests: The method of claim 12, wherein the stored preference relates to an interest of the user, and wherein at least one of: a type or a magnitude of the physical effect in the real world is selected to match the interest (Kukis [0044]: “The user preferences may include the user's age, sex, known medical conditions that may affect the VR simulation (e.g., heart problems, medical issues that may mislead biological sensors), the users known tolerance level of excitement or agitation, whether they want to be subjected to certain situations, and/or what known objects in the VR simulation they do not wish to be exposed to”). The same rationale to combine as set forth in the rejection of claim 12 above is incorporated herein.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US 2017/0257664) in view of Wu et al. (US 2018/0232051) and Kukis et al. (US 2018/0089893) as applied to claim 14 above, and further in view of Marti et al. (US 2019/0276051).
Regarding claim 15, Tam as modified by Wu and Kukis does not teach/suggest: The method of claim 12, wherein the stored preference relates to a capability of the actuator, and wherein at least one of: a type or a magnitude of the physical effect in the real world is selected to accommodate the capability. Marti, however, teaches/suggests wherein the stored preference relates to a capability of the actuator, and wherein at least one of: a type or a magnitude of the physical effect in the real world is selected to accommodate the capability (Marti [0028]: “Database 138 may store various types of data including, user preferences data (e.g., the part of the user on which to generate haptic sensations), various pre-set configurations for one or more of sensors 140 and haptic output devices 150, configurations set by the user, and so forth. For example, the database 138 could store a user configuration of the haptic output devices 150 that identifies a certain type of haptic sensation to be delivered responsive to a particular type of real-world condition”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the user preferences of Tam as modified by Wu and Kukis to include user configuration of the IoT devices (the claimed capability of the actuator) as taught/suggested by Marti for pre-set configurations.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US 2017/0257664) in view of Wu et al. (US 2018/0232051), Kukis et al. (US 2018/0089893), and Marti et al. (US 2019/0276051) as applied to claim 15 above, and further in view of Mesarina et al. (US 2006/0031426).
Regarding claim 15, Tam as modified by Wu, Kukis, and Marti does not teach/suggest: The method of claim 15, wherein the capability of the actuator comprises at least one of: a current battery life of the system in the home network into which the actuator is integrated or a current connectivity strength of the system in the home network into which the actuator is integrated. Mesarina, however, teaches/suggests a current battery life of the system in the home network into which the actuator is integrated (Mesarina [0041]: “Another example of a runtime condition may be remaining battery life for a sensor, actuator, or even a computing node”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the user configurations of Tam as modified by Wu, Kukis, and Marti to include remaining battery life of IoT devices as taught/suggested by Mesarina for activation.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US 2017/0257664) in view of Wu et al. (US 2018/0232051) as applied to claim 1 above, and further in view of Piche (US 2016/0093114).
Regarding claim 18, Tam as modified by Wu teaches/suggests: The method of claim 1, wherein the estimating is performed using metadata associated with the media stream (Tam [0040]: “As shown in FIG. 1, one or more content producers 140 may process media content, such as off-line video content (a movie, for example), live video content (broadcasting of a sport event, for example), or any other media stream, to add IoT meta-data with SFX instructions into the media stream at the CMS 130” [0044]: “The system would identify the event and specify the type of event, such as being a collision or an explosion. The system would also identify the magnitude or scope of the event, such as was it a small explosion or a large one”). The claimed using is an implicit feature of Tam in view of Wu. In addition, such feature would have been well known for the estimating (Official Notice). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Tam as modified by Wu does not teach/suggest wherein the anchor is rendered using a special effect. Piche, however, teaches/suggests wherein the anchor is rendered using a special effect (Piche [0036]: “…additional special effects may be used during a certain time at least until the damage-enhanced images are rendered (e.g., animated explosion and dust)”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the video events of Tam as modified by Wu to include animated explosion and dust as taught/suggested by Piche for computer-generated special effects.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9310982 – immersive content
US 10820023 – encoding metadata
US 2013/0198786 – immersive user experience
US 2014/0047487 – dynamic discovery of devices
US 2018/0234726 – immersive entertainment experience
US 2019/0052475 – digital content effects
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611